PER CURIAM.
Jason Cross appeals the entry of summary final judgment of foreclosure in favor of Wells Fargo Bank, N.A. DBA Americas Servicing Company. Because we agree with Cross that Wells Fargo failed to produce competent evidence of its compliance with the notice requirements set forth in paragraph 22 of the mortgage, we reverse the summary final judgment of foreclosure and remand for further proceedings. See Morrison v. U.S. Bank, N.A., 66 So.3d 387, 387-88 (Fla. 5th DCA 2011) (reversing entry of final summary judgment where notice of default attached to motion was not authenticated by affidavit or otherwise); Bryson v. Branch Banking & Trust Co., 75 So.3d 783, 786 (Fla. 2d DCA 2011) (“The unauthenticated copies of default letters purportedly sent to Bryson by BB & T were insufficient for summary judgment purposes because only competent evidence may be considered in ruling on a motion for summary judgment.”).
REVERSED and REMANDED.
ORFINGER, BERGER and LAMBERT, JJ., concur.